NO. 12-11-00132-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MARY M. LINDSEY,                                           §    APPEAL FROM THE
APPELLANT

V.                                                       §      COUNTY COURT AT LAW #3

DENNIS H. WALKER,
APPELLEE                                               §        SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(c).
Appellant, Mary M. Lindsey, perfected her appeal on April 28, 2011. The reporter’s record was
filed on July 6, 2011, making Appellant’s brief due on or before August 5, 2011. When
Appellant failed to file her brief by August 5, 2011, this court notified her on August 9, 2011,
that the brief was past due. The notice warned that if no motion for extension of time to file the
brief was received by August 19, 2011, the appeal would be dismissed for want of prosecution
under Texas Rule of Appellate Procedure 42.3(c). Further, the notice informed Appellant that
the motion for extension of time must contain a reasonable explanation for her failure to file the
brief and a showing that Appellee, Dennis H. Walker, had not suffered material injury thereby.
The August 19 deadline has now passed, and Appellant has neither complied with or otherwise
responded to this court’s August 9, 2011 notice. Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)